Title: To George Washington from Major General Nathanael Greene, 12 October 1776
From: Greene, Nathanael
To: Washington, George



Dear General
Fort Constitution [Fort Lee, N.J.] Octo. 12th [1776] 5 OClock

I am inform’d a large body of the Enemies Troop have landed at Froggs point. If so I suppose the Troops here will be wanted there. I have three Brigades in readiness to reinforce you; General Clintons Brigade will march first. General Nixons next and then the Troops under the command of General Roberdeau. I dont Apprehend any danger from this quarter at present[.] if the force on your side are insufficient I hope these three Brigades may be Ordered over and I with them and leave General Ewings Brigade to Guard the Post. If the Troops are wanted over your side or likely to be in the morning, they should be got over in the latter part of the Night as the Shiping may move up from below and impede if not totally stop the Troops from passing. I wait your Excellencys further commands. Should be

glad to know where the Enemy has landed & their numbers. I am with great respect Your Excellencys Obedient Servant

N. Greene


N.B. The Tents upon Staten Island have been all Struck as far as discovery has been made.

